Citation Nr: 1527882	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151, for headaches and numbness in the lower legs and lower back, due to the spinal tap performed in conjunction with the left knee arthroscopic partial medial meniscectomy and lateral arthroscopic release surgery, performed at a VA Hospital in March 2006.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veteran's Affairs


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 2003 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the appeal currently resides with the Winston-Salem, North Carolina RO.

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDING OF FACT

The evidence of record does not show that the Veteran's claimed headaches and numbness in the lower legs and lower back resulted from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical or surgical care in connection with a March 2006 left knee surgery and spinal tap.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for headaches and numbness in the lower legs and lower back, claimed as due to the spinal tap performed in conjunction with the left knee arthroscopic partial medial meniscectomy and lateral arthroscopic release surgery, at a VA Hospital in March 2006, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.361, 17.32 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a November 2006 letter, issued prior to the adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for compensation under § 1151.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran and he was provided the notice required under Dingess in the November 2006 letter, including the evidence needed to establish a disability rating and notice regarding an effective date.  
The Duty to Assist
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

All service treatment records and pertinent VA and private medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in April 2008, and a private medical opinion was submitted in June 2014.

When VA obtains a medical opinion, it must ensure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions of April 2008, are adequate, as the examiners included a thorough review of the file and provided findings relevant to the issues at hand.  The Veteran's complaints and lay history were also considered and discussed, and a rationale was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  See 38 C.F.R. 
§ 3.159(c)(4) (2014). 

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.


Legal Criteria

Under 38 U.S.C.A. § 1151(a) (West 2014), compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service connected.  For purposes of this section, a disability or death is a qualifying additional disability if the disability or death was not the result of the Veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.  

To determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  See 38 C.F.R. § 3.361(b) (2014). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1) (2014). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. 
§ 3.361(d) (2014).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent.  See 
38 C.F.R. § 3.361(d)(1). 

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Analysis

The Veteran was afforded a VA examination in response to his claim in April 2008.  The examiner noted that the veteran had left knee arthroscopic surgery in March 2006 at the VA Hospital in Houston Texas.  He was administered spinal anesthesia (spinal tap) at that time.  Postoperatively, he developed back pain and a headache.  He was diagnosed with a cerebral spinal fluid (CSF) leak from the area of the spinal anesthesia and a blood patch was done in April 2006.  See VA treatment records from the VA Medical Center in Houston, dated April 2006.  Subsequently, he had complete relief of his symptoms.  Within a short period of time he started to develop low back pain again and headaches.  He saw neurology in August 2006 and there was no indication of a neurological disorder.  He also had a normal MRI.  The neurologist at that time assessed him with mechanical back pain unrelated to the spinal anesthesia.  He was evaluated by the VA Hospital pain clinic in November 2006 for continued headaches and back pain.  The pain clinic indicated that he had nonneurogenic pain and he was diagnosed with mild fascial pain.  During a December 2007 exam, there was no evidence of any focal neurological findings by the neurologist.  However, there was a question at that time as to whether the Veteran's symptomatology was somatic and it was suggested that he seek mental health counseling, which he did, at the VA Hospital in Houston, Texas, in April 2008.  There is also a note from the pain clinic that indicated that the Veteran's pain was probably somatic.

The examiner diagnosed the Veteran with mechanical back pain with a large somatic component, and concluded that the evidence from this case, including the VA records and his examination of the Veteran did not show any evidence from a musculoskeletal standpoint or an orthopedic standpoint, that the Veteran had any additional disability related to his lumbosacral spine, that could be attributed to the spinal anesthesia and the CSF leak and/or the blood patch that was done to stop the CSF leak by the VA Hospital in Houston Texas.  He stated that there was absolutely no evidence that the Veteran had anything other than a minor CSF leak which was treated appropriately and in a timely fashion, with good results.  

He also opined that there was no evidence to show that the VA failed to timely diagnose the Veteran's CSF leak, and they treated it according to protocol successfully.  Furthermore, he opined that there certainly was no evidence of carelessness, negligence, or lack of proper skill, error in judgment, or similar incidences of fault on VA.  He also opined that there was no evidence in the VA records to indicate that the VA Hospital failed to exercise a degree of care that would be expected of a reasonable healthcare provider.  In addition, the examiner noted that the treatment records revealed that there was a large somatic component to the Veteran's complaints, and he opined that the large somatic component involved in this issue has in actuality more to do with the Veteran's issues with the lumbosacral spine problems than the CSF leak.

The Veteran also underwent a neurological examination in April 2008, in response to his complaints of headaches.  The Veteran reported that following his above-noted knee surgery in March 2006, which was performed using spinal anesthesia, and was successful surgery, he was allowed to lie down, but does not recall for how long.  He was discharged in good condition and states he went home and slept.  He awoke the next morning with a headache, which he described as generalized pounding accompanied by nausea and vomiting at an intensity of 10 on a 1-10 pain scale that lasted for several days.  He eventually returned to the VA Hospital emergency room (ER) and states that he was advised that he was having a post-spinal headache, and was advised to hydrate and increase his caffeine intake, and was released to go home.  He claims that he returned to the ER three days later, but had to come back a third time before he was given a blood patch.  He also reported that he did not further recall the events of the week because he had blocked them out.  

VA treatment records show that in March 2006, the Veteran presented to the ER complaining of headaches and vomiting since his spinal anesthesia.  He was administered intravenous fluids and Phenergan, with improvement.  He was instructed to be on bed rest, take in plenty of fluids, and increase his caffeine intake.  He was also prescribed Reglan by mouth and advised to return if there was no improvement.  He was seen again at the ER on April 2, 2006, with complaints of severe headache status post spinal anesthesia in March 2006, associated with nausea, vomiting, blurred vision with peripheral vision spots, pain scale 10/10 for headache.  He had taken Reglan, resulting in control of vomiting and was using Vicodin and Naproxen for pain.  In the ER he was given 1 liter of normal saline morphine 4mg IV and Phenergan 12 5mg IV.  His pain decreased to 3/10 over the next 35 minutes and he was considered stable for transfer by stretcher to a nursing unit 6 hours later for admission.  He recalls keeping a headache with some nausea for the entire week post knee surgery.  The headache was aggravated by rising from a lying or sitting position, motion in the car, and general motion.  Lying down with his head slightly elevated gave him the best relief.  Because of the positional headache, nausea and dizziness and a slightly elevated white blood cell count, the Veteran was evaluated for possible meningitis.  The intensity of his headache was described as 4/10 when supine 9/10 when sitting.  On April 3, 2006 he received his own blood injected into the epidural space at or near the site of the original epidural (blood patch).  After receiving this blood patch he admits to experiencing substantial relief.  Records indicate 0/10 in a sitting position 5 minutes after the procedure with no complication.  

He now claims that he still had a dull pulsating frontal headache with an intensity of 3 on a 1-10 point scale that subsided by the next day.  Two days later he developed a dull constant frontal headache with an intensity of 2 associated with mild nausea that lasted half the day.  He reports 3-5 similar headaches for the next 2 weeks.  He took extra strength Tylenol with some relief.  He also admits to drinking alcohol to help him sleep and claims that it aggravated the headaches.  

In August 2006, he was seen by Neurology after a consultation was requested by his primary care provider because of continued headaches.  The neurologist concluded that the Veteran had headaches as a secondary manifestation of stress from his chronic back pain since he reported that pressure on his lower back made the headaches worse and that they were alleviated in positions which improve his back pain.  It was also noted that he was at very high risk of analgesic overuse headaches.  

At the time of the April 2008 examination, he reported 2-3 headaches a week, a mild frontal headache associated with mild nausea, and intermittent dizziness, lasting 6 days, and a more intense pulsating left temple or bi temporal headache with nausea and photophobia as well as 1 more intense pulsating constant headache per month that lasted 24-48 hours with associated nausea, dizziness and photophobia.  He denied seeking medical attention for these headaches, but claimed that he was self-treating with over the counter analgesics.  He also admitted to aggravation of the headaches with smoking and inadequate hydration.  His neurological examination was normal and noncontributory.  

The examiner concluded that the Veteran has a history of multiple headache types and causes.  His initial headache on March 30 2006 and for a few weeks afterwards were post-spinal headaches from lowered cerebrospinal fluid pressure that can
occur post- epidural and are common sequelae of this procedure.  These headaches usually last from hours to days, but can be present for weeks.  Several months later his records support a diagnosis of tension headaches aggravated by low back pain and possible analgesic overuse headaches.  Currently ( during the April 2008 examination) he has headaches with features of migraines.  Based on this evidence, the examiner opined that it is not likely that the Veteran's current headaches, years later, are sequelae of his arthroscopic knee surgery with epidural anesthesia.

The Veteran recently submitted a June 2014 opinion from private physician, R.B., MD.  Dr. R.B. opined that the Veteran's spinal anesthesia, administered in March 2006 was likely a "major contributor in his current level of headache pain and chronic limb pain and disability."  In rendering this opinion, he noted that the timing of the Veteran's injury and nature of his injury seems to indicate a temporal proximate cause that can be directly linked to his surgery.  He noted further that persistent dural leak after spinal anesthesia is a well-documented risk, and persistent headache, back pain, and leg weakness are sequelae of spinal arachnoiditis, which is a potential complication of spinal anesthesia.  However, he also noted that the Veteran has not been diagnosed with spinal arachnoiditis and that such a diagnosis was complete conjecture on his part.  The examiner also opined that the VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider; that they did not furnish hospital care, medical and surgical treatment, and examinations without the Veteran's consent, and that the proximate cause of the Veteran's injury, which likely occurred during his surgery, was not reasonably foreseeable or preventable.  Moreover, he stated that he believed the VA provided "100% appropriate medical treatment at the time of [the Veteran's] surgery and since his surgery."  See June 2014 opinion from R.B., MD.

Both the April 2008 VA orthopedic examiner and neurologist opined that the Veteran's reported low back pain and headaches are not the result of his spinal anesthesia and subsequent CSF leak, that occurred in conjunction with his left knee surgery at a VA Hospital.  The June 2014 private physician opined that the Veteran's current headaches and chronic lumbar pain and leg weakness are directly linked to his surgery based on his conjectural diagnosis of spinal arachnoiditis.  However, the June 2014 private physician also opined that the treatment provided by the VA hospital to the Veteran was completely appropriate, and more specifically, that the VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider; did not furnish care without the Veteran's consent; and that the proximate cause of the Veteran's injuries was not an event reasonably foreseeable or preventable by the VA hospital.  See June 2014 private opinion from R.B., MD.

Having reviewed the claims file in light of the foregoing regulations and evidence, the Board finds that the evidence is against the claim for compensation for headaches and numbness in the lower legs and lower back, under the provisions of § 1151.  The record shows that the Veteran has been diagnosed with mechanical low back pain and that he has consistently complained of headaches since his knee surgery in March 2006.  The Veteran has not been diagnosed with spinal arachnoiditis. The record also shows that the Veteran had a CSF leak following his spinal tap that was performed in conjunction with his left knee surgery in March 2006.  However, the clinical evidence of record does not show that the Veteran's CSF or reported headaches and back pain, following the CSF leak, were caused by carelessness, negligence, lack of proper skill, error in judgment, or any other similar instance of fault on the part of VA providing hospital care or surgical treatment to the Veteran.  Therefore, there is no basis to grant the Veteran's claim in this instance.

While the Veteran is competent to describe his treatment at the VA hospital, there is simply no evidence of record to corroborate his reports of negligence at the hands of VAMC personnel who performed his knee surgery, spinal anesthesia and blood patch to stop his CSF leak.  See generally, Washington v. Nicholson, 19 Vet. App. 362, 368 (2005), (holding that a Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge).  Indeed, the above-noted post-surgery treatment records indicate that the Veteran was administered spinal anesthesia (spinal tap) at that time of his left knee surgery in March 2006.  Postoperatively, he developed back pain and a headache, and was diagnosed with a CSF leak from the area of the spinal anesthesia.  A blood patch was done in April 2006 to treat his symptoms, specifically the headaches.  

However, there is no objective evidence that the CSF leak, was attributable to negligence or improper care, or that the blood patch that was done to stop the CSF leak, was performed improperly, negligently, or with lack of proper skill or error in judgment.  In fact, the April 2008 orthopedic examiner noted that it is not uncommon with spinal anesthesia to have a CSF leak, and the Veteran had symptomatology of this, including headaches.  He also had back pain, which is not usually a symptom of a CSF leak.  It is predominantly a headache issue and is due to low spinal fluid pressures.  The treatment for this is a blood patch, which is a corrective procedure and does not result in residual symptoms.  VA treatment records show that the Veteran himself initially reported complete relief of his symptoms following the blood patch in May 2006.  The examiner explained further that the symptomatology that the Veteran was complaining of related to his lumbosacral spine appeared to be a more mechanical type of back pain, and a small CSF leak would not have anything to do with musculoskeletal components of the lumbosacral spine.  The leak would be so small that it is unlikely that it would even cause a local irritation, and it certainly would not cause the type of musculoskeletal symptomatology that the Veteran was complaining of.  According to the examiner, the symptomatology that the Veteran was complaining of did not fit with any symptoms that he would have experienced as a result of a CSF leak from the spinal anesthesia.  It certainly would not limit his range of motion.  The examiner also noted that the Veteran had a MRI of the lumbosacral spine after the operation while he had the CSF leak, which was totally within normal limits.  

The VA orthopedic examiner also noted that it was routine for the anesthesiologist to explain to a patient, before he had spinal anesthesia, that there was a possibility of a CSF leak, and that it would be corrected with a blood patch if it occurred.  The Board notes that the Veteran has not reported that he was not informed of the risk of a CSF leak and the procedure for correcting it if it occurred.  Furthermore, the evidence of record includes an informed consent form signed on the date of the left knee surgery in March 2006, where the Veteran agreed to receive anesthesia, and indicated that he had discussed relevant aspects of the procedure, discussed risks and potential complications, including persistent pain, and that he was given the opportunity to ask questions.  Therefore, the Veteran was not given spinal anesthesia without his informed consent.

Furthermore, the April 2008 neurological examiner explained that the Veteran's initial headache on March 30 2006, following his knee surgery, and for a few weeks afterwards, were post-spinal headaches from lowered cerebrospinal fluid pressure that can occur post- epidural and are common sequelae of this procedure.  Although they can last for weeks, these headaches usually only last from hours to days.  The Veteran has since been diagnosed with tension headaches and headaches with migraine features.  There is no evidence that he has ever again been diagnosed with post-spinal headaches from lowered cerebrospinal fluid pressure.  Therefore, as noted above, the examiner found that the Veteran's current headaches, diagnosed years after his knee surgery in March 2006, are not likely related to his arthroscopic knee surgery with epidural anesthesia.

Essentially, the Board does not find the Veteran's allegations of negligence and improper care to be credible in this instance, as they are contradicted by the medical evidence of record.

Although the Veteran is competent to testify as to his experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnoses or causation competent.  See Washington v. Nicholson, 19 Vet. App. 362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 91994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  The Veteran is not competent to provide an opinion as to whether he has additional disability as a result of VA treatment (or lack thereof) due to negligence or lack of proper care.

Turning to the competent medical evidence of record, the Board finds the April 2008 VA examiners' opinions to be strong probative evidence with regards to the Veteran's claim.  The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether the examiner was informed of the relevant facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the April 2008 VA examiners reviewed the Veteran's claims file, took a history, considered his lay statements, and conducted a physical examination.  

However, the Board also finds that the private physician's opinion is also probative.  In this regard, the physician, a board certified orthopedic spinal specialist and surgeon, did not indicate that he had conducted a physical examination of the Veteran.  However, he did indicate that he had reviewed the Veteran's claims file and medical records, including imaging reports, prior to rendering his opinion.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Based on the information gathered from the clinical examinations and the review of the claims file, the April 2008 examiners found that the Veteran's claimed headaches and pain and numbness in the low back and lower legs was not caused by the spinal tap and resultant CSF leak and blood patch that occurred following his March 2006 knee surgery.  In contrast, the June 2014 private physician found that the Veteran's claimed disorders were very likely caused by his spinal anesthesia in March 2006 if he had a diagnosis of spinal arachnoiditis, which he acknowledged was not present and was pure conjecture on his part.  Moreover, the private physician has also opined that the VA hospital used proper care in treating the Veteran.  Although the physicians disagreed on whether the Veteran's disabilities were caused by the spinal anesthesia, they all agree that the VA hospital used proper care when treating the Veteran and that his resulting disabilities were not reasonably foreseeable or preventable.  Therefore, there is still no basis in the record to grant the Veteran's claim under the provisions of § 1151, and as such, there is no need to reconcile the somewhat differing opinions.  

As noted above, merely showing that a Veteran received care, treatment, or an examination and that the Veteran has an additional disability does not establish causation.  See 38 C.F.R. § 3.361(c)(1).  In the present case, there is no clinical evidence that the Veteran's claimed headaches and numbness in the lower legs and lower back is the proximate result of the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care or treatment.  The evidence of record does not show that the Veteran's disability was due to a failure by VA to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished hospital care, medical or surgical treatment, or examination without the informed consent of the Veteran, or if applicable, his representative.  See 38 C.F.R. § 3.361(c), (d)(1).

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of compensation for the Veteran's claimed headaches and numbness in the lower legs and lower back under 38 U.S.C.A. § 1151.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151 for headaches and numbness in the lower legs and lower back, due to the spinal tap performed in conjunction with the left knee arthroscopic partial medial meniscectomy and lateral arthroscopic release surgery, performed at a VA Hospital in March 2006, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


